Case 1:18-cr-00204-NGG-VMS Document 967 Filed 10/30/20 Page 1 of 2 PageID #: 17482

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
   NS:TH                                             271 Cadman Plaza East
   F. #2017R01840                                    Brooklyn, New York 11201



                                                     October 30, 2020

   By ECF

   The Honorable Nicholas G. Garaufis
   United States District Judge
   United States District Court
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:      United States v. Keith Raniere, et al.
                          Criminal Docket No. 18-204 (S-2) (NGG)

   Dear Judge Garaufis:

                  The government respectfully submits this letter in connection with the
   judgment to be filed as to defendant Keith Raniere in the above-captioned case. Below is a
   table indicating how counts in the superseding indictment correlate with those submitted to
   the jury.

                                                            Counts in Jury Charge
                    Counts in Superseding Indictment
                                                             and Verdict Sheet

                 One (Racketeering Conspiracy)             One

                 Two (Racketeering)                        Two

                 Three (Sexual Exploitation of a Child)    [Not included]

                 Four (Sexual Exploitation of a Child)     [Not included]

                 Five (Possession of Child
                                                           [Not included]
                 Pornography)

                 Six (Forced Labor Conspiracy)             Three

                 Seven (Wire Fraud Conspiracy)             Four
Case 1:18-cr-00204-NGG-VMS Document 967 Filed 10/30/20 Page 2 of 2 PageID #: 17483




                                                        Counts in Jury Charge
                Counts in Superseding Indictment
                                                         and Verdict Sheet

              Eight (Sex Trafficking Conspiracy)        Five

              Nine (Sex Trafficking – Jane Doe 5)       Six

              Ten (Attempted Sex Trafficking –
                                                        Seven
              Jane Doe 8)

              Eleven (Conspiracy to Commit
                                                        [Not included]
              Identity Theft – Jane Doe 7)



                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                           By:      /s/ Tanya Hajjar
                                                   Tanya Hajjar
                                                   Mark Lesko
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000

   cc:        Counsel of Record (by ECF)




                                             2
